In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for writs of mandamus and prohibition. Upon consideration of the motions to dismiss of Judge Bond and the Ohio Civil Rights Commission and Attorney General Betty D. Montgomery,
IT IS ORDERED by the court that the motions to dismiss be, and hereby are, granted.
IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Douglas, J., would grant an alternative writ.